Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Yolanda Dickerson appeals the district court’s order dismissing her employment discrimination suit. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Dickerson v. Experiment in Self Reliance, No. 1:12-cv00264-CCE-JEP (M.D.N.C. Feb. 22, 2013). We dispense with oral argument *215because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.